DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been changed to as follows:
1. (Currently Amended) A method for detecting a threat in a shoe worn by an individual accessing a restricted access area through a security access point, the method comprising steps of: 
obtaining a first response provided by a first metal detector 
detecting a critical pair of shoes by comparing said first response with a predefined signature signal representing a pair of shoes comprising a threat or an object representing a threat; and in response of a comparison indicating [a]the critical pair of shoes: 
prompting the individual to place the critical pair of shoes at a first and second predefined position with respect to a second and to a third metal detector; 
obtaining a second and a third response provided by respective second and third metal detectors sensing respectively one and the other of [said]the critical pair of shoes at said first and second predefined positions; and 
detecting a potential threat for each shoe of said pair of shoes by comparing the second and third responses with given threshold.
16. (Currently Amended) The system according to claim 15, comprising: an indication arrangement for providing instructions to the individual, directly or through an assistant; and a processing system is configured to, in response of a comparison indicating [a]the critical pair of shoes, control the indication arrangement for: displaying the warning message with and/or without the displaying of a coloured luminous signal; and/or prompting the individual to move to the second metal detector; and/or indicating the path to the second metal detector.

[End Amendment]



Allowable Subject Matter
Claims 1-5, 7-21 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1:
“prompting the individual to place the critical pair of shoes at a first and second predefined position with respect to a second and to a third metal detector; 
obtaining a second and a third response provided by respective second and third metal detectors sensing respectively one and the other of  the critical pair of shoes at said first and second predefined positions; and
 detecting a potential threat for each shoe of said pair of shoes by comparing the second and third responses with given threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685